NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                           No. 21-2546
                           ___________

                          XUEJIE HE;
                        HEYANGJING SHI,
                                  Appellants

                               v.

  UNITED STATES OF AMERICA; STATE OF NEW JERSEY; STATE OF NEW
      YORK; UNION CITY POLICE DEPARTMENT; GUTTENBERG POLICE
DEPARTMENT; CHASAN LAMARELLO MALLON & CAPPUZZO PC; HUDSON
  HOSPITAL OPCO LLC; CAREPOINT HEALTH CHRIST HOSPITAL; HUDSON
 COUNTY PROSECUTORS OFFICE; DELTA AIR LINES INC; ALIBABA GROUP
HOLDING LIMITED; TAOBAO; ASLAN AVIATION SERVICES (SHANGHAI) CO
 LTD; DEREK SMITH LAW GROUP PLLC; COALITION FOR THE HOMELESS;
CATHOLIC CHARITIES COMMUNITY SERVICES CENTER; NEW YORK CITY;
   BILL DE BLASIO; NEW YORK CITY RESCUE MISSION; NEW YORK CITY
  HUMAN RESOURCES ADMINISTRATION; TRINITY COMMONS; TRINITY
     EPISCOPAL CHURCH PARISH CENTER; NEW YORK PRESBYTERIAN
   FOUNDATION INC; NEW YORK PRESBYTERIAN HOSPITAL; NEW YORK
     PRESBYTERIAN LOWER MANHATTAN HOSPITAL; WEILL CORNELL
 MEDICAL; CANTONESE INTERPRETER FOR NY PLMH; MODERN MEDICAL
PC; AFFINITY HEALTH PLAN INC; CENTENE CORPORATION; FIDELIS CARE;
      NEW YORK CITY POLICE DEPARTMENT; NEW YORK CITY POLICE
 DEPARTMENT 109TH PRECINCT; NEW YORK CITY POLICE DEPARTMENT
 120TH PRECINCT; NEW YORK CITY POLICE DEPARTMENT 121 PRECINCT;
    GARDEN OF HOPE; NEW YORK CITY TRANSIT AUTHORITY; TRANSIT
        ADJUDICATION BUREAU; NEW YORK CITY DEPARTMENT OF
    TRANSPORTATION; NEW YORK CITY DEPARTMENT OF DESIGN AND
 CONSTRUCTION; NEW YORK DEPARTMENT OF HOUSING PRESERVATION
AND DEVELOPMENT; MOUNT SINAI HEALTH SYSTEM INC; ICAHN SCHOOL
 OF MEDICINE AT MOUNT SINAI; MOUNT SINAI HOSPITAL; MOUNT SINAI
  BETH ISRAEL; MOUNT SINAI WEST; RICHMOND UNIVERSITY MEDICAL
   CENTER; OFFICE OF THE NEW YORK CITY CONTROLLER; NEW YORK
      UNIVERSITY; NEW YORK UNIVERSITY COLLEGE OF DENTISTRY;
METROPOLITAN DENTAL ASSOCIATES; LEGAL SERVICES NYC; LEGAL AID
SOCIETY; NEW YORK CITY MARSHALS; CAMBA INC; CITY UNIVERSITY OF
NEW YORK; BOROUGH OF MANHATTAN COMMUNITY COLLEGE; RENATA
 V. WEBER; JOAN M. KENNEY; DORIS LING-COHAN; LIZBETH GONZALES;
MATTHEW F. COOPER; LOUIS L STANTON; BARRINGTON D. PARKER; PETER
  W. HALL; CHRISTOPHER F. DRONEY; KIMBERLY SLADE; LIN YANFEN;
 MASH JIM; LIUFENG CHEN; JOHN DOE JIM; HINGSZE CHAO; JOHN DOE B
                ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.N.J. Civil Action No. 2:20-cv-08545)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 26, 2022
                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                            (Opinion filed February 25, 2022)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se appellants Xuejie He and Heyangjing Shi appeal from the District Court’s

dismissal of their second amended complaint after screening it pursuant to 28 U.S.C.

§ 1915(e)(2)(B). For the reasons that follow, we will affirm the District Court’s

judgment.

       In July 2020, appellants filed a complaint against more than seventy defendants,

including the United States, several U.S. states, community non-profit organizations,

hospitals, universities, state and federal judges, and various individuals. Appellants made


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
allegations about a series of unconnected events over the course of several years. The

District Court concluded that it lacked subject matter jurisdiction over appellants’ claims

after screening their complaint, as the parties were not diverse and there was no basis for

federal jurisdiction given appellants’ allegations. The District Court dismissed this

complaint with leave to amend, explaining the requirements for appellants to clarify their

claims.

       Appellants filed an amended complaint, which the District Court screened again

and dismissed with further leave to amend. Appellants then filed a second amended

complaint, the operative complaint here. Appellant He alleged that various defendants

failed to assist her after she was sexually assaulted, that other defendants did not provide

adequate medical care when she sought it over the course of several years, and that she

had been illegally evicted. Appellants also discussed issues with an airline flight and a

burglary, among other allegations. After screening this complaint, the District Court

concluded that appellants had not made any meaningful changes to their allegations and

that they failed to state a claim, dismissing the complaint without leave to amend.

Appellants timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We construe

appellants’ allegations liberally and exercise plenary review over the District Court’s

dismissal of their operative complaint for failure to state a claim. See Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000).

       Appellants primarily repeat some of the factual allegations from their second

amended complaint in their appellate brief. Their only citation to federal law is to 42

                                              3
U.S.C. § 2000a, which prohibits discrimination in public accommodations on the basis of

race, color, religion, or national origin. At no point have appellants made allegations

suggesting that any defendant discriminated against them based on their race, color,

religion, or national origin, in a place of public accommodation. Further, § 2000a does

not authorize money damages, which is all that appellants sought in the District Court.

See Newman v. Piggie Park Enters., Inc., 390 U.S. 400, 402 (1968).

       Accordingly, after careful review of appellants’ allegations, we agree with the

District Court that dismissal was appropriate. See Allah, 229 F.3d at 223. Because

appellants received several opportunities to amend their complaint, the District Court did

not abuse its discretion in concluding that granting further leave to amend would have

been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

Thus, we will affirm the District Court’s judgment.




                                             4